MEMORANDUM **
Yunus Kalule appeals the sentence imposed following his guilty plea to one count of bank fraud in violation of 18 U.S.C. §§ 1344 and 2. Kalule contends that the district court erred by failing to grant his request for a downward departure based on the atypical nature of his case. We lack jurisdiction because Kalule knowingly and voluntarily waived his right to appeal. United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000). This appeal is
DISMISSED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.